The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
The Legislature, in creating the Superior Court of the city of San Francisco, acted under power given it in the Constitution, “ to establish such municipal and other inferior Courts as may be deemed necessary.”
*590From the expression of this clause, taken together with the constitutional distribution of judicial power, the Courts to be created could only be of inferior, limited and special jurisdiction.
The jurisdiction of a municipal Court must necessarily he confined to the municipal territory for which it was especially created, and the Legislature has no power to extend its jurisdiction, so as to let its process run beyond its territory.
The Act giving such power to the Superior Court, is therefore invalid.
The order made against the appellant is reversed.